Case 2:20-cv-00351-CCC-AME Document 47 Filed 07/30/21 Page 1 of 1 PageID: 2178
                                                                                      Dale E. Barney
                                                                                      Director

                                                                                      Gibbons P.C.
                                                                                      One Gateway Center
                                                                                      Newark, NJ 07102-5310
                                                                                      Direct: 973-596-4557 Fax: 973-639-6234
                                                                                      dbarney@gibbonslaw.com




 VIA ECF

 July 29, 2021

 Honorable Andre M. Espinosa, USMJ
 United States District Court
 Martin Luther King Jr. Courthouse
 50 Walnut Street
 Newark NJ 07102

 RE:        Discover Growth Fund, LLC v. Fiorino, et al.,
            Civil Action No. 2:20-cv-00351 (CCC)(AME)

 Dear Judge Espinosa:

 We are counsel to Discover Growth Fund, LLC, the plaintiff in the captioned civil action.
 As I advised the Honorable Claire C. Cecchi, USDJ by letter dated July 16, 2021 which
 was copied to Your Honor, the parties achieved a global settlement of this and other
 actions in principle at a private mediation. That settlement is subject to final
 documentation acceptable to the parties and the approval of the United States Bankruptcy
 Court in the underlying bankruptcy cases of Immune Pharmaceuticals, Inc. and affiliates,
 Case No. 19-13273 (VFP). Once finalized, this settlement shall resolve all matters
 pending in the captioned matters, inclusive of all pending motion practice.

 Pursuant to the Court’s Pretrial Scheduling Order dated May 14, 2021, the deadline for
 the parties to file motions to amend pleadings or add parties is tomorrow, July 30, 2021.
 I write to respectfully request that Your Honor extend that deadline for 45 days, or until
 September 13, 2021 by “so ordering” this letter to permit the parties to finalize the
 settlement. If the Court prefers that we submit a formal order, please have chambers so
 advise. Counsel to the defendants, copied below, consents to this request. As always,
 we appreciate the Court’s time and attention to this matter.

 Respectfully submitted,                                            SO ORDERED. DATED: July 30, 2021

                                                                     /s/ André M. Espinosa
                                                                    ANDRÉ M. ESPINOSA
 Dale E. Barney                                                     United States Magistrate Judge
 Director

 Cc:        John E. Jureller, Jr., Esq. (via email and ECF)



 New Jersey New York Pennsylvania Delaware Washington, DC Florida                         gibbonslaw.com




                                                                                              2738773.1 111365-100962
